Exhibit 10.1

OMNIBUS AGREEMENT

by and between

DUKE REALTY LIMITED PARTNERSHIP,

and

CSP OPERATING PARTNERSHIP, LP

as of January 29, 2013



--------------------------------------------------------------------------------

OMNIBUS AGREEMENT

THIS OMNIBUS AGREEMENT (this “Agreement”) made and entered into as of
January 29, 2013 (the “Effective Date”), by and between DUKE REALTY LIMITED
PARTNERSHIP, an Indiana limited partnership (“Seller”), and CSP OPERATING
PARTNERSHIP, LP, a Delaware limited partnership (“Buyer”).

WHEREAS, Seller and Buyer are the members of Duke/Hulfish, LLC, a Delaware
limited liability company (“Duke/Hulfish”);

WHEREAS, Duke/Hulfish is also the sole member of certain Delaware limited
liability companies as set forth on Exhibit A-1 attached hereto (collectively,
the “Duke/Hulfish Subsidiaries”), which Duke/Hulfish Subsidiaries are the owners
of certain Projects (hereinafter defined) as described on Exhibit A-1 attached
hereto (collectively, the “Duke/Hulfish Subsidiary Projects”);

WHEREAS, Duke/Hulfish is also the sole member of Duke/Princeton, LLC, a Delaware
limited liability company (“Duke/Princeton”);

WHEREAS, Duke/Princeton is the sole member of certain Delaware limited liability
companies as set forth on Exhibit A-2 attached hereto (collectively, the
“Duke/Princeton Subsidiaries”), which Duke/Princeton Subsidiaries are the owners
of certain Projects (hereinafter defined) as described on Exhibit A-2 attached
hereto (collectively, the “Duke/Princeton Subsidiary Projects”);

WHEREAS, Seller and Buyer desire to cause Duke/Hulfish to form a new limited
liability company under the laws of the State of Delaware (“Newco”), with
Duke/Hulfish being the initial sole member of Newco;

WHEREAS, Seller and Buyer further desire to cause Duke/Hulfish to transfer all
of its membership interests in the Duke/Hulfish Subsidiaries to Newco and to
cause Duke/Princeton to transfer all of its membership interests in the
Duke/Princeton Subsidiaries to Newco;

WHEREAS, after the above-described transfers to Newco, Seller and Buyer further
desire to cause Duke/Hulfish to distribute its entire membership interest in
Newco to Seller and Buyer in the same percentages that Seller and Buyer
currently own Duke/Hulfish;

WHEREAS, after the above-described distributions to Seller and Buyer, Seller and
Buyer further desire that Seller shall sell and transfer to Buyer, and Buyer
shall purchase and acquire from Seller, all of Seller’s right, title and
interest in Newco (“Seller’s Newco Interest”) in consideration of the Purchase
Price (hereinafter defined) as described in this Agreement; and

WHEREAS, after Buyer’s acquisition of Seller’s Newco Interest, Buyer further
desires to cause Newco to distribute its entire membership interests in the
Duke/Hulfish Subsidiaries and the Duke/Princeton Subsidiaries to Buyer.

NOW, THEREFORE, in consideration of One Dollar ($1.00), the covenants set forth
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:



--------------------------------------------------------------------------------

ARTICLE 1. Background and Definitions

(a) The Land. All of those certain tracts or parcels of real property owned by
the Subsidiaries with respect to the Projects described on Exhibits A-1 and A-2
attached hereto, together with all right, title and interest of the Subsidiaries
in and to any land lying in the bed of any street adjacent to or abutting or
adjoining thereto, and all privileges, rights of way, tenements, hereditaments
and easements appurtenant, including, all minerals, oil or gas on or under such
land, development rights, air rights, water rights and any easements, rights of
way or other interests in, on, or under any land, highway, alley, street or
right of way abutting or adjoining such Land (collectively, the “Land”).

(b) The Buildings. The buildings and improvements currently located on the Land,
including, but not limited to, any and all structures, systems, facilities,
fixtures, machinery, equipment and conduits and lines that provide fire
protection, security, heat, exhaust, ventilation, air conditioning, electrical
power, light, plumbing, refrigeration, gas, sewer and water thereto, which
sometimes shall specifically be referred to by its common name as set forth in
Exhibits A-1 and A-2 attached hereto (each a “Building” and collectively, the
“Buildings”).

(c) Personal and Intangible Property. The Subsidiaries’ interest in all items of
personal property owned by the Subsidiaries and located on the Land or used in
connection with the ownership or operation of each Project (as hereinafter
defined), along with any intangible property now or hereafter owned by
Subsidiaries and used in the ownership or operation of each Project including,
without limitation, any plans, drawings and specifications, surveys, soils
reports, environmental studies, manuals, permits, licenses, approvals,
guaranties, warranties, contract rights, agreements, equipment lease agreements,
files regarding tenants, vendors and suppliers, utility agreements or other
rights relating to the ownership, development, use or operation of each Project
(collectively, the “Personal and Intangible Property”). The parties hereto
acknowledge and agree that the cash balances of any accounts standing in the
name of the Subsidiaries on or before the applicable date of Closing shall
remain the property of Subsidiaries.

(d) Projects. The Duke/Hulfish Subsidiary Projects and the Duke/Princeton
Subsidiary Projects, consisting of the Land, the Buildings and the Personal and
Intangible Property, shall collectively be referred to as the “Projects,” and
individually as a “Project.”

(e) Lease or Leases. The licenses, occupancy agreements and leases, along with
any amendments, subleases, sublicenses and assignments thereto, for the Projects
which are in full force and effect as of the Effective Date.

(f) GSA Lease. That certain Lease for space at the Project known as Norman
Pointe II with the General Services Administration as Tenant dated June 30,
2010.

(g) Tenant or Tenants. Each tenant that has executed or is otherwise bound by a
Lease.

(h) Closing. The closing on the Closing Date (as defined in Article 10(a)) of
the transactions contemplated under this Agreement.

(i) Duke/Hulfish Operating Agreement. The Amended and Restated Limited Liability
Company Agreement of Duke/Hulfish, LLC dated December 17, 2010.

(j) Manager. Duke Realty Services LLC or any other affiliate of Seller that
manages any one or more of the Projects.

 

2



--------------------------------------------------------------------------------

(k) Mortgage Loans. Those certain mortgage loans that are secured by liens upon
the Projects as more particularly set forth on Exhibit B attached hereto.

(l) Mortgage Loan Documents. All loan agreements, promissory notes, mortgages,
deeds of trust, assignments of leases and rents, security agreements,
guaranties, indemnity agreements, financing statements or similar loan documents
executed in connection with the Mortgage Loans.

(m) Subsidiaries. The Duke/Hulfish Subsidiaries and the Duke/Princeton
Subsidiaries.

ARTICLE 2. Purchase and Sale and Purchase Price

(a) Purchase and Sale. Subject to and in accordance with the terms and
provisions of this Agreement, Seller agrees to sell and Buyer agrees to purchase
Seller’s Newco Interest.

(b) Purchase Price. The purchase price for Seller’s Newco Interest (the
“Purchase Price”) shall be the amount of Net Capital Transaction Proceeds (as
defined in the Duke/Hulfish Operating Agreement) that would be distributed to
Seller pursuant to Section 5.1(b) of the Duke/Hulfish Operating Agreement if the
Projects were sold for a gross sales price of $493,000,000.00 (the “Agreed Fair
Market Value”), subject to the prorations described in Article 2(d) below. Buyer
and Seller expressly agree that the amount of the Agreed Fair Market Value to be
used in calculating the Net Capital Transaction Proceeds to be distributed to
Seller shall: (i) be reduced by amounts owed under the Mortgage Loans as of the
Closing Date (i.e., outstanding principal plus accrued and unpaid interest
through and including the day immediately preceding the Closing Date) and
(ii) reduced or increased, as the case may be, by prorations made pursuant to
Article 2(d).

(c) Transaction Steps at Closing. At or prior to the Closing Date, Seller and
Buyer shall form Newco and Seller and Buyer shall execute and deliver (or cause
Duke/Hulfish, Duke/Princeton and Newco to execute and deliver, as applicable) to
the Escrow Agent (hereinafter defined) the following documents, which documents
shall be deemed delivered and effective in the following order:

(i) First, Duke/Hulfish and Newco shall execute and deliver an assignment and
assumption of membership interests in the Duke/Hulfish Subsidiaries in the form
attached hereto as Exhibit D (the “Assignment of Subsidiary Membership
Interests”), and Duke/Princeton and Newco shall execute and deliver an
assignment and assumption of membership interests in the Duke/Princeton
Subsidiaries in the form of Exhibit D.

(ii) Second, Duke/Hulfish, Seller and Buyer shall execute and deliver a
distribution agreement with respect to the entire membership interest in Newco
in the form attached hereto as Exhibit E (the “Distribution Agreement”) and
Seller and Buyer shall execute and deliver an amended and restated operating
agreement of Newco in the form attached hereto as Exhibit F (the “First Amended
and Restated Newco Operating Agreement”);

(iii) Third, in exchange for Buyer’s payment of the Purchase Price, Seller and
Buyer shall execute and deliver an assignment and assumption of Seller’s Newco
Interest in the form attached hereto as Exhibit G (the “Assignment of Seller’s
Newco Interest”) and a second amended and restated operating agreement of Newco
in the form attached hereto as Exhibit H (the “Second Amended and Restated Newco
Operating Agreement”), which shall evidence the withdrawal of Seller from
membership in Newco; and

 

3



--------------------------------------------------------------------------------

(iv) Fourth, Buyer shall cause Newco to distribute all of the membership
interests in the Subsidiaries to Buyer, and Buyer shall execute an amended and
restated operating agreement for each Subsidiary (the “Amended and Restated
Subsidiary Operating Agreements”), which Duke/Hulfish and Duke/Princeton, as
applicable, and Newco shall join for the sole purpose of evidencing their
withdrawal from membership in such Subsidiary.

The parties expressly acknowledge that for purposes of Section 5.1(b) of the
Duke/Hulfish Operating Agreement: (i) the distribution to Buyer as set forth in
the Distribution Agreement shall be deemed a distribution of eighty percent
(80%) of the Agreed Fair Market Value (minus eighty percent (80%) of the
outstanding Mortgage Loan debt and plus or minus other closing adjustments in
accordance with this Agreement) and (ii) the distribution to Seller as set forth
in the Distribution Agreement shall be deemed a distribution of twenty percent
(20%) of the Agreed Fair Market Value (minus twenty percent (20%) of the
outstanding Mortgage Loan debt and plus or minus other closing adjustments in
accordance with this Agreement). Buyer and Seller will execute a closing
statement which will reflect the agreed-upon prorations as described in Article
2(d), and Buyer and Seller may execute subsequent closing statements after
Closing to reflect any agreed-upon post-Closing adjustments.

(d) Prorations. Buyer and Seller will prorate all income, taxes and expenses
relating to each Project on a cash basis (i.e. based solely upon amounts payable
in the year in which Closing occurs regardless of when they accrue) as of the
date of Closing, based on the respective periods of ownership of the
Subsidiaries as between Duke/Hulfish or Duke/Princeton, as applicable, and
Buyer. All prorations under this Agreement shall reflect as closely as possible
the prorations that would occur if Duke/Hulfish directly owned the Projects and
Buyer purchased the Projects from Duke/Hulfish. The provisions of this
subsection (d) shall survive Closing.

(i) Pre-Closing Rent. Except as provided in subparagraph (ii) below,
Duke/Hulfish shall pay or credit to the Buyer at the Closing all base or minimum
rent (“Base Rent”) and estimated reimbursement payments of operating expenses,
taxes and insurance (“Additional Rent”) paid by the Tenant under a Lease for the
calendar month in which the Closing occurs, prorated for the number of days
during such calendar month from, including and after the date of the Closing.
Collectively, Base Rent and Additional Rent shall be referred to as the “Rent.”
Notwithstanding anything herein to the contrary, the parties hereto acknowledge
that rent for the GSA Lease is generally paid one month in arrears during the
first week of the following month and any rents collected with respect to such
GSA Lease as of the Closing and/or post-Closing that are allocable to the
pre-Closing period and/or the date of Closing shall be paid to and for the
account of Seller. Buyer shall receive a credit, or Duke/Hulfish shall pay
Buyer, at Closing, an amount equal to the total amount of pre-paid or overpaid
rents or other amounts paid in advance by the Tenant under any Lease.

(ii) Post-Closing Rent. With respect to each Project, after the Closing Buyer
shall make good faith efforts (but without being required to institute any legal
action against any Tenant) to collect all unpaid Rents for any period prior to
the date of the Closing. Any Rents due and owing the Subsidiaries before the
Closing by a Tenant under a Lease that are unpaid at the date of the Closing,
are herein called “Delinquent Rents”. There shall be no cash credit to Buyer at
the Closing on account of any Delinquent Rents, but following the Closing,
rental and other payments received from a Tenant shall be first applied toward
the payment of Rent and other charges then currently owed to the Subsidiaries,
then toward the actual out-of-pocket costs of collection paid to parties other
than the managing agent of the Project, and finally such Rents shall be applied
toward the payment of Delinquent Rents.

 

4



--------------------------------------------------------------------------------

(iii) Real Estate Taxes. For the Projects located in states other than North
Carolina, Real Estate taxes and assessments (“Taxes”) for each Project will be
prorated between Buyer and Duke/Hulfish on a cash basis (i.e., Taxes first
coming due during the calendar year in which the Closing occurs will be prorated
at Closing, regardless of the calendar year to which such Taxes apply or are
accrued). For the Projects located in North Carolina, Buyer and Duke/Hulfish
shall prorate Taxes as of the Closing Date based on Buyer’s and Duke/Hulfish’s
respective periods of ownership for the fiscal year for such Taxes in which
Closing occurs. If Taxes due during the year in which the Closing occurs have
not been billed or are not ascertainable as of the Closing Date, proration of
Taxes shall be based upon the most recently available bill for taxes.
Notwithstanding the foregoing, there will be no proration for Taxes to the
extent a Lease requires a Tenant to pay Taxes either directly to the taxing
authorities or by annual reimbursement to the Subsidiaries, rather than paying
estimated amounts therefor to the Subsidiaries as Additional Rent. With respect
to each Project, Duke/Hulfish shall pay all Taxes due prior to the Closing and
Buyer shall pay all taxes due on or after Closing.

(iv) Tenant Security Deposits. With respect to each Project, Duke/Hulfish shall
pay Buyer, at Closing, an amount equal to the total amount of cash security
deposits (and any accrued but unpaid interest thereon required by a Lease to be
paid to the Tenant) pursuant to the applicable Lease, less portions thereof
which were applied after the date of this Agreement in accordance with the Lease
to cure defaults by the Tenant under the Lease. Such payment shall not be deemed
a distribution to Buyer under the Duke/Hulfish Operating Agreement.

(v) Re-Proration and Reconciliation. The prorations made between Duke/Hulfish
and Buyer under this Article 2 may be based on estimates. Except as otherwise
expressly provided herein, if any prorations made at a Closing are based on
estimates, then, when the actual amounts are finally determined, Seller and
Buyer shall re-prorate post Closing based on actual amounts, and Seller or
Buyer, as the case may be, shall make an appropriate payment to the other based
on such re-proration. The re-proration shall be completed on or before June 1st
of the year following the year of the Closing. Buyer shall be responsible for
reconciling Additional Rent with the Tenants from and after the year of the
Closing.

(e) Leasing Costs. Except as set forth in this Article 2(e), (i) all obligations
for leasing commissions, landlord’s work, tenant improvements, free rent, and
any other concessions or allowances granted to any Tenant (collectively,
“Leasing Costs”) pursuant to Leases and lease amendments entered into prior to
January 16, 2013 shall be paid by Duke/Hulfish, and (ii) all Leasing Costs
pursuant to leases and lease amendments entered into on or after January 16,
2013 shall be paid by Buyer. Buyer shall pay for Leasing Costs in connection
with the extension or renewal of the initial current term under any Lease, and
for expansions of any Building, which are exercised by the Tenant on or after
January 16, 2013. Notwithstanding the foregoing, Buyer shall be responsible for
payment of all Leasing Costs listed in Exhibit I attached hereto (the “Buyer
Paid Leasing Costs”). At Closing, Buyer shall reimburse Duke/Hulfish or Seller,
as applicable, for all Buyer Paid Leasing Costs paid by Duke/Hulfish or Seller
prior to Closing. The provisions of this paragraph of Article 2(e) shall
expressly survive the Closing.

(f) Transaction Costs. All transfer, recording and deed stamp taxes, intangible
taxes, recording costs and escrow closing costs, if any, shall be divided
between Seller and Buyer in accordance with the local custom of the state and
county in which each Project is located. Seller and Buyer will each bear the
costs of its own financial and legal advisors in connection with the
transactions contemplated under this Agreement. Notwithstanding the foregoing,
Buyer will pay (i) Buyer’s due diligence costs (including any survey or title
costs), (ii) all costs associated with formation of Newco and any filings
related thereto (excluding Seller’s legal fees and costs), and (iii) any costs
associated with the assignment and assumption of the Mortgage Loans (including
any lender costs and fees, recording charges and lender’s reasonable attorney
fees).

 

5



--------------------------------------------------------------------------------

ARTICLE 3. Earnest Money

Within two (2) business days after the Effective Date, Buyer shall deposit with
First American Title Insurance Company, National Commercial Services Division,
30 N. LaSalle Street, Suite 2700, Chicago, IL 60602, Attn: Steve Zellinger
(“Escrow Agent”), earnest money in the amount of FIVE MILLION AND NO/100 DOLLARS
($5,000,000.00) (together with all interest earned thereon, the “Earnest
Money”). The Escrow Agent shall hold the Earnest Money in a registered money
market fund investing exclusively in US government securities. Whenever the
Earnest Money is by the terms hereof to be disbursed by Escrow Agent, Seller and
Buyer agree to promptly execute and deliver such notice or notices as shall be
reasonably necessary to authorize Escrow Agent to make such disbursement.

ARTICLE 4. Buyer’s Entry on the Projects

(a) From the Effective Date until 5:00 Eastern Time on January 29, 2013 (the
“Inspection Period”), Buyer and its agents shall have the right, subject to the
Leases and during normal business hours, to enter upon each Project to perform
inspections, surveys, examinations, tests and studies of the Projects to confirm
the satisfaction of Buyer’s Conditions set forth in Article 8(a). Buyer agrees
to conduct all entries on the Projects in accordance with all applicable laws
and in a manner that will not unreasonably interfere with the operations of the
Projects and will not harm or damage the Projects or cause any claim adverse to
the Subsidiaries or the Tenants, and agrees to repair or restore the Projects to
their condition prior to any such entries (to the extent practicable)
immediately after conducting the same. Buyer shall not contact the Tenants
concerning the Projects without Seller’s prior consent (which consent shall not
be unreasonably withheld, conditioned or delayed), however, Buyer shall have the
opportunity to arrange interviews with the Tenants through Seller
representatives subject to the availability of the Tenants. Buyer hereby
indemnifies and holds Seller and any agent, advisor, representative, affiliate,
employee, director, partner, member, beneficiary, investor, servant,
shareholder, subsidiary, trustee or other person or entity acting on Seller’s
behalf or otherwise related to or affiliated with Seller (collectively, “Seller
Related Parties”) harmless from and against any claims for injury or death to
persons, damage to the Project or other actual (but not consequential or
punitive) losses, damages or claims, including, without limitation, claims of
any Tenant(s) then in possession, and including, without limitation, in each
instance, reasonable attorneys’ fees and litigation costs, resulting from
(i) the entry on the Projects by or any action of, any person or firm entering
the Projects on Buyer’s behalf as aforesaid or, (ii) any breach by Buyer of its
obligations under this Article 4, or (iii) any liens caused by or on behalf of
Buyer, which indemnity shall survive the Closing and any termination of this
Agreement; provided, however, that the foregoing indemnity shall not apply to:
(i) the negligence of any of the Seller Related Parties or (ii) the mere
discovery of a pre-existing condition. Prior to, and as a condition to any entry
on the Projects by Buyer or its agents for the purposes set forth herein, if not
previously delivered before the Effective Date, Buyer shall deliver to Seller a
certificate of insurance evidencing comprehensive general liability coverage
(including coverage for contractual indemnities) with a combined single limit of
at least $2,000,000.00 and excess umbrella coverage for bodily injury and
Project damage in the amount of $5,000,000.00, in a form reasonably acceptable
to Seller, covering any activity, accident or damage arising in connection with
Buyer or agents of Buyer on the Project, and naming each Subsidiary, as an
additional insured.

ARTICLE 5. Title

(a) Reserved.

 

6



--------------------------------------------------------------------------------

(b) Reserved.

(c) Title Review. Buyer has ordered updated title commitments (“Title
Commitments”) to be issued by First American Title Insurance Company, whose
address is 30 North LaSalle Street, Suite 2700, Chicago, Illinois 60602 (“Title
Insurer”). Buyer shall have until the expiration of the Inspection Period to
(i) examine the Title Commitments and the Surveys for the Projects, and (ii) if
Buyer determines that any Project is not suitable in Buyer’s sole and absolute
discretion, to deliver a notice of termination with respect to this Agreement
(the “Termination Notice”). If Buyer shall fail to timely deliver the
Termination Notice, Buyer shall be deemed to have waived any right to object to
any title exceptions or defects contained in the Title Commitment. If Buyer does
timely deliver the Termination Notice to Seller, the Earnest Money shall be
returned to Buyer by Escrow Agent and the parties shall have no further rights
or obligations hereunder, except for those which expressly survive any such
termination. Seller shall not be required to cure any matter objected to by
Buyer during the Inspection Period, except that, at or prior to Closing, Seller
shall cause Duke/Hulfish to give notice to the South Florida Water Management
District pursuant to that certain Notice of Environmental Resource or Surface
Water Management Permit recorded in Book 4282 at Page 96 in the Office of the
Clerk of Court of Osceola County, Florida.

(d) Title Continuation. If any continuation, update or revision of the Title
Commitments issued by the Title Insurer after the expiration of the Inspection
Period discloses any new or previously undisclosed claim, lien or exception
adversely affecting title to any Project and which Buyer is not willing to waive
(a “Subsequent Defect”), Buyer may deliver a Termination Notice to Seller, in
which event the Earnest Money shall be returned to Buyer by Escrow Agent and the
parties shall have no further rights or obligations hereunder, except for those
which expressly survive any such termination.

ARTICLE 6. Operations Pending Closing

(a) After the Effective Date, without Buyer’s prior written consent, which may
be provided by electronic mail, and which consent shall not to be unreasonably
withheld, conditioned or delayed (provided, however, Buyer’s consent shall be
deemed granted in the event Buyer does not object in writing thereto within five
(5) business days after Seller requests such consent from Buyer), the
Subsidiaries shall not enter into any new Lease or any modification, amendment,
restatement, termination, or renewal of any of the Leases except for letters of
understanding, certificates, punch lists and other documents contemplated by the
applicable Lease; provided, however, the Subsidiaries may enter into such
agreements if so required by a Lease (e.g. if a Tenant exercises a renewal
option or expansion option). Seller shall promptly deliver a copy of any item
described in the preceding sentence entered into or received by Seller (in its
capacity as Managing Member of Duke/Hulfish) following the Effective Date.
Seller promptly shall deliver to Buyer a copy of any written notice of default
given or received by Seller or any Subsidiary under any Lease from and after the
Effective Date.

(b) After the Effective Date, the Subsidiaries may enter into standard service,
construction, materials and maintenance contracts necessary for operation and
maintenance of a Project (e.g. landscaping, security, parking lot sweeping,
garbage removal, etc.), so long as such contracts are at competitive rates and
terminable upon thirty (30) days’ notice. The execution of such contracts shall
not require Buyer’s prior consent, however, Seller shall provide a copy of each
said contract to Buyer promptly after its full execution.

(c) After the Effective Date, Seller also shall cause Duke/Hulfish to continue
to maintain all casualty, liability and hazard insurance currently in effect
with respect to the Projects to the extent such insurance is in place with
respect to the Projects as of the Effective Date, or as required under the
Leases.

 

7



--------------------------------------------------------------------------------

ARTICLE 7. Amendments to Certain Agreements

(a) Covenant Not to Solicit Tenants. At Closing, Buyer and Seller shall execute
(or cause to be executed) a certain Amended and Restated Covenant Not to Solicit
Tenants (the “Amended Covenant Not to Solicit”) by Seller and Duke Realty
Services, LLC in favor of Duke/Hulfish dated December 17, 2010, which amendment
in the form attached hereto as Exhibit J shall modify the obligations of Seller
and Duke Realty Services, LLC with respect to the Projects set forth on Exhibits
A-1 and A-2.

(b) Qualified Future Development Project Agreement. At Closing, Buyer and Seller
shall execute (or cause to be executed) a certain Amended and Restated Qualified
Future Development Project Agreement (the “Amended QFPDA”) between Seller and
Buyer (as successor-in-interest to CBRE Operating Partnership) dated
December 17, 2010, which amendment in the form attached hereto as Exhibit K
shall modify the obligations of Seller with respect to the Projects set forth on
Exhibits A-1 and A-2.

(c) Purchase and Sale Agreement. Seller hereby acknowledges and agrees that
Seller shall continue to be obligated under Article 7(b) of that certain
Purchase and Sale Agreement by and among Seller, Duke Secured Financing
2009-1PAC, LLC and Duke Realty Ohio (as sellers) and Duke/Princeton (as buyer)
dated December 17, 2010 until the earlier of (i) the date on which Buyer sells
or transfers the Project known as Norman Pointe II or its interest in the
Subsidiary that owns Norman Pointe II or (ii) May 16, 2016 (such obligation
being the “Duke GSA Master Lease Obligation”). This subsection (c) of Article 7
shall survive Closing of the transaction.

(d) Property Management Agreements. At Buyer’s request, Manager shall continue
to manage the Projects under the existing property management agreements for a
period not to exceed ninety (90) days after Closing. Upon the termination of the
property management agreement for the Project known as Norman Pointe II, Buyer
shall enter into a leasing agreement with Seller or its affiliate pursuant to
which Seller or its affiliate shall continue to act as leasing agent for the
Norman Pointe II Project (the “NP Leasing Agreement”). The expiration date of
the NP Leasing Agreement shall coincide with the expiration of Duke’s Master
Lease Obligation. Buyer and Seller shall use commercially reasonable efforts to
agree upon the final form of the NP Leasing Agreement prior to Closing. The
preceding covenant shall surviving Closing.

(e) Duke/Hulfish Operating Agreement. At Closing, Buyer and Seller shall execute
an amendment to the Duke/Hulfish Operating Agreement (“Duke/Hulfish Operating
Agreement Amendment”), which amendment in the form attached here as Exhibit M
shall reflect the transfers of the membership interests in the Subsidiaries (and
indirectly the Projects set forth Exhibits A-1 and A-2) as described in this
Agreement.

ARTICLE 8. Buyer’s Conditions to Closing

(a) Conditions. Buyer’s obligation to close under this Agreement is subject to
the satisfaction of all of the following conditions (any one of which may be
waived in whole or in part by Buyer by notice given in accordance with Article
19) at or prior to Closing):

(i) Seller shall have performed and satisfied each and all of Seller’s
obligations under this Agreement with respect thereto.

 

8



--------------------------------------------------------------------------------

(ii) Each and all of Seller’s representations and warranties set forth in this
Agreement shall be true and correct in all material respects at the Effective
Date and the Closing Date.

(iii) Buyer shall have obtained the consents of the holders of the Mortgage
Loans with respect to the transactions contemplated under this Agreement, to the
extent such consents are required under the Mortgage Loan Documents.

Upon learning of a failure of a condition in this Article 8, or any other
condition in this Agreement, Buyer may deliver a Termination Notice to Seller
(regardless of the expiration of the Inspection Period), in which case the
Earnest Money shall be returned to Buyer and the parties shall have no further
rights or obligations hereunder, except those which expressly survive the
termination of this Agreement. The failure of a condition set forth in this
Article 8 shall not be deemed a breach of this Agreement, unless such failure is
a default in another express provision of this Agreement.

ARTICLE 9. Seller’s Conditions to Closing

(a) Conditions. Seller’s obligation to close under this Agreement is subject to
the satisfaction of all of the following conditions (any one of which may be
waived in whole or in part by Seller by notice given in accordance with Article
19) at or prior to Closing:

(i) Buyer shall have performed and satisfied each and all of its respective
obligations under this Agreement and the representations and warranties of Buyer
hereunder shall be true and correct in all material respects at the Effective
Date and the Closing Date.

(ii) The rights of third parties to purchase one or more Projects (if any) shall
have been waived. If any purchase right is exercised by a third party, this
Agreement shall terminate, and upon such termination Buyer will receive a refund
of the Earnest Money from Escrow Agent and the parties shall have no further
rights or obligations hereunder, except for those which expressly survive such
termination.

(iii) To the extent that Duke/Hulfish, Seller or any affiliate of Seller has
personal liability with respect to any Mortgage Loan pursuant to any guaranty,
indemnity or similar instrument in favor of the holder of such Mortgage Loan,
the holder(s) of all such Mortgage Loans shall have released Duke/Hulfish,
Seller or its affiliate(s) from all such personal liability.

ARTICLE 10. Closing

(a) Time. The Closing shall take place in escrow with the Escrow Agent at 10
a.m. Eastern Time on or before February 28, 2013 (the “Closing Date”), or at
such other location or time as Seller and Buyer shall mutually designate.

(b) Seller Closing Deliveries. At Closing, Seller shall deliver (or cause to be
delivered by Newco, Duke/Hulfish, Duke/Princeton or the applicable Subsidiaries)
the following documents, in the form reasonably satisfactory in form and
substance to Seller and Buyer, and properly executed and acknowledged as
required:

(i) Assignments of Subsidiary Membership Interests;

(ii) Distribution Agreement;

 

9



--------------------------------------------------------------------------------

(iii) First Amended and Restated Newco Operating Agreement;

(iv) Assignment of Seller’s Newco Interest;

(v) Second Amended and Restated Newco Operating Agreement;

(vi) Evidence reasonably satisfactory to Buyer respecting the due organization
of Seller and the due authorization and execution by Seller of this Agreement
and/or the documents required to be delivered hereunder;

(vii) An affidavit of title or other affidavit customarily required of an owner
by a title insurer to remove the standard mechanics’ liens and parties in
possession exceptions from an owner’s title insurance policy;

(viii) A Closing Statement, prepared by Seller and agreed to by Buyer (the
“Closing Statement”);

(ix) A Form 1099-S;

(x) Such transfer tax, certificate of value or other similar documents
customarily required of sellers in the jurisdiction in which the Project is
located;

(xi) A “bring down” certificate with respect to the representations and
warranties of Seller set forth in Article 14(c);

(xii) Amended Covenant Not to Solicit;

(xiii) Amended QFPDA

(xiv) Duke/Hulfish Operating Agreement Amendment;

(xv) Such other documents or instruments as are reasonably necessary to
consummate the Closing;

(xvi) All keys, plans, specifications or other personal property relating to the
Projects within Seller’s possession or control; and

(xvii) The Amended and Restated Subsidiary Operating Agreements.

(c) Buyer Closing Deliveries. At Closing, Buyer shall deliver the following
documents, reasonably satisfactory in form and substance to Seller and Buyer,
and properly executed and acknowledged as required:

(i) The Purchase Price less the applicable Earnest Money in immediately
available funds, subject to the prorations provided for in this Agreement;

(ii) Distribution Agreement;

(iii) First Amended and Restated Newco Operating Agreement;

(iv) Assignment of Seller’s Newco Interest;

 

10



--------------------------------------------------------------------------------

(v) Second Amended and Restated Newco Operating Agreement;

(vi) Evidence reasonably satisfactory to the Seller respecting the due
organization of Buyer and the due authorization and execution by Buyer of this
Agreement and the documents required to be delivered hereunder;

(vii) Original counterparts of the Closing Statement;

(viii) Form 1099-S;

(ix) Such transfer tax, certificate of value or other similar documents
customarily required of buyers in the county in which the Project is located;

(x) A “bring down” certificate with respect to the representations and
warranties of Buyer set forth in Article 14(a);

(xi) Amended Covenant Not to Solicit;

(xii) Amended QFPDA;

(xiii) Duke/Hulfish Operating Agreement Amendment;

(xiv) The loan releases under the Mortgage Loans in accordance with Article
9(a)(iii);

(xv) Such other documents or instruments as are reasonably necessary to
consummate the Closing; and

(xvi) The Amended and Restated Subsidiary Operating Agreements.

ARTICLE 11. Default

(a) Seller Default. In the event of a default by Seller under the terms of this
Agreement which is not cured by Seller within five (5) business days after
receipt of written notice thereof given by Buyer, Buyer’s sole and exclusive
remedies shall be to either: (i) terminate this Agreement, and upon such
termination Buyer will receive a refund of the Earnest Money and the parties
shall have no further rights or obligations hereunder except for those which
expressly survive such termination, or (ii) provided Buyer has tendered all of
its required closing documents and has the funds available to close on or before
the scheduled Closing Date, seek specific performance of Seller’s obligations
under this Agreement; provided that any action by Buyer for specific performance
must be filed, if at all, within sixty (60) days after Seller’s default, and the
failure to file within such period shall constitute a waiver by Buyer of such
right and remedy. Other than the remedies set forth herein, Buyer waives all
other claims and causes of action against Seller for breach of Seller’s
obligations. This provision shall expressly survive the termination of this
Agreement.

(b) Buyer Default. In the event of a default by Buyer under the terms of this
Agreement which is not cured by Buyer within five (5) business days after
receipt of written notice thereof given by Seller, Seller may, as its sole and
exclusive remedy, terminate this Agreement, and upon such termination the Escrow
Agent shall disburse the Earnest Money to Seller, and Seller shall be entitled
to retain such Earnest Money, whereupon the parties shall have no further rights
or obligations hereunder, except for those which expressly survive such
termination. It is hereby agreed that Seller’s damages in

 

11



--------------------------------------------------------------------------------

the event of a default by Buyer hereunder are uncertain and difficult to
ascertain, and that the Earnest Money constitutes a reasonable liquidation of
such damages for failure to close, and is intended not as a penalty, but as
liquidated damages. This provision shall expressly survive the termination of
this Agreement.

ARTICLE 12. Entire Agreement

The parties understand and agree that their entire agreement regarding the
purchase and sale of Seller’s Newco Interest is contained herein and that no
warranties, guarantees, statements, or representations shall be valid or binding
on a party unless set forth in this Agreement. It is further understood and
agreed that all prior understandings and agreements heretofore had between the
parties are merged in this Agreement which alone fully and completely expresses
their agreement and that the same is entered into after full investigation,
neither party relying on any statement or representation not embodied in this
Agreement. This Agreement may be changed, modified, altered or terminated only
by a written agreement signed by the parties hereto.

ARTICLE 13. Damage or Destruction; Condemnation

(a) Condemnation or Destruction of a Project. Buyer and Seller acknowledge and
agree that, notwithstanding any provision of applicable law to the contrary
(which Buyer and Seller hereby waive to the fullest extent), neither party shall
have any right to terminate this Agreement or obtain a reduction in, abatement
of, or credit against, the Purchase Price if all or any of the Projects are
taken pursuant to eminent domain proceedings or condemnation or any of the
Projects are damaged or destroyed by fire or other casualty, however, the
foregoing notwithstanding, twenty percent (20%) (“Seller’s Percentage”) of all
awards, insurance proceeds, and other compensation for casualty or condemnation
loss shall be credited to Buyer in full at Closing, to the extent such amounts
have been paid to Seller prior to Closing, and if paid after Closing, Seller
shall have no share in such awards, proceeds and compensation. In addition,
Seller’s Percentage of any applicable insurance deductibles shall be credited to
Buyer in full at Closing, to the extent such amounts have not been paid by
Seller prior to Closing.

(b) Notice. Seller shall immediately notify Buyer of any damage or destruction
to a Project or any notice received by Seller regarding the threatening of or
commencement of condemnation or similar proceedings. Buyer may elect to postpone
the expiration of the Inspection Period or Closing Date for up to thirty
(30) days following any casualty or condemnation in order to gather information
to determine the facts relevant for this Article 13.

ARTICLE 14. Representations and Warranties

(a) Representations and Warranties of Buyer. Buyer hereby represents and
warrants to Seller as of the Effective Date as follows:

(i) Buyer is a duly organized and validly formed limited partnership under the
laws of the State of Delaware and is not subject to any involuntary proceeding
for dissolution or liquidation thereof.

(ii) The execution, delivery of and performance under this Agreement are
pursuant to authority validly and duly conferred upon Buyer and the signatories
hereto. To Buyer’s knowledge, the consummation of the transaction herein
contemplated and the compliance by Buyer with the terms of this Agreement do not
and will not conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, any agreement, arrangement,
understanding, accord, document or instrument by which Buyer is bound.

 

12



--------------------------------------------------------------------------------

(iii) Buyer is (i) not currently identified on the Specially Designated
Nationals and Blocked Persons List maintained by the Office of Foreign Assets
Control, Department of the Treasury (“OFAC”) and/or on any other similar list
maintained by OFAC pursuant to any authorizing statute, executive order or
regulation (collectively, the “List”), and (ii) not a person or entity with whom
a citizen of the United States is prohibited to engage in transactions by any
trade embargo, economic sanction, or other prohibition of United States law,
regulation, or Executive Order of the President of the United States, and
(iii) not an “Embargoed Person” (as defined below), (b) to Buyer’s actual
knowledge, none of the funds or other assets of Buyer constitute property of, or
are beneficially owned, directly or indirectly, by any Embargoed Person, and
(c) to Buyer’s actual knowledge, no Embargoed Person has any interest of any
nature whatsoever in any Buyer (whether directly or indirectly). The term
“Embargoed Person” means any person, entity or government subject to trade
restrictions under U.S. law, including but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders or regulations
promulgated thereunder.

(b) Survival. The representations and warranties of Buyer in Article 14(a) shall
survive Closing for a period of one hundred eighty (180) days. As used in
Article 14(a), the phrase “Buyer’s actual knowledge” or any derivation thereof
shall mean the actual knowledge of Jack A. Cuneo, President of Chambers Street
Properties.

(c) Representations and Warranties of Seller. Subject to the disclosures
expressly set forth in Exhibit O attached hereto and made a part hereof (the
“Disclosure Items”), Seller hereby represents and warrants to Buyer as of the
Effective Date as follows:

(i) Authority. Seller is a duly organized and validly formed limited partnership
under the laws of the State of Indiana and is not subject to any involuntary
proceeding for dissolution or liquidation thereof. Each Subsidiary is a duly
organized and validly formed and existing limited liability company under the
laws of the State of Delaware, is qualified to do business in the state in which
its Project is located, and is not subject to any involuntary proceeding or
liquidation thereof.

(ii) Non-Foreign Status. Seller is not a “foreign person” as that term is
defined in Section 1445 of the Internal Revenue Code of 1986, as amended and the
Regulations promulgated pursuant thereto.

(iii) Authority of Signatories; No Breach of Other Agreements, etc. The
execution, delivery of and performance under this Agreement are pursuant to
authority validly and duly conferred upon Seller and the signatories hereto. To
Seller’s knowledge, the consummation of the transaction herein contemplated and
the compliance by Seller with the terms of this Agreement do not and will not
conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, any agreement, arrangement, understanding, accord,
document or instrument by which Seller is bound.

(iv) Executive Order. (a) Seller is (i) not currently identified on the
Specially Designated Nationals and Blocked Persons List maintained by the Office
of Foreign Assets Control, Department of the Treasury (“OFAC”) and/or on any
other similar list maintained by OFAC pursuant to any authorizing statute,
executive order or regulation (collectively, the “List”),

 

13



--------------------------------------------------------------------------------

and (ii) not a person or entity with whom a citizen of the United States is
prohibited to engage in transactions by any trade embargo, economic sanction, or
other prohibition of United States law, regulation, or Executive Order of the
President of the United States, and (iii) not an “Embargoed Person” (as defined
below), (b) to Seller’s actual knowledge, none of the funds or other assets of
Seller constitute property of, or are beneficially owned, directly or
indirectly, by any Embargoed Person, and (c) to Seller’s actual knowledge, no
Embargoed Person has any interest of any nature whatsoever in any Seller
(whether directly or indirectly). The term “Embargoed Person” means any person,
entity or government subject to trade restrictions under U.S. law, including but
not limited to, the International Emergency Economic Powers Act, 50 U.S.C. §1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder.

(v) Minnesota. With respect to each Project located in the State of Minnesota,
to Seller’s knowledge, (A) there is no “well” located on the Project pursuant to
Minn. Stat. § 103.1, (B) there is no “individual sewage treatment system”
pursuant to Minn. Stat. § 115.55 on or serving the Project and
(C) methamphetamine production has not occurred on the Project, which
representation is intended to satisfy the requirements of Minn. Stat. 8
152.0275.

(vi) Title to Interests. Seller holds good and indefeasible title to Seller’s
Newco Interest free and clear of all liens, pledges, claims and encumbrances.
Seller’s Newco Interest includes all right, title and interest of Seller in and
to Newco. Seller has not assigned, conveyed, charged against, granted rights in
or encumbered Seller’s Newco Interest or any right, title or interest therein.
Except for the documents evidencing or securing the Mortgage Loans, without the
consent of Buyer, Seller, as Managing Member of Duke/Hulfish, has not assigned,
conveyed, charged against, granted rights in or encumbered (x) the membership
interest of Duke/Hulfish in Duke/Princeton, (y) the membership interest of
Duke/Princeton in the Duke/Princeton Subsidiaries, or (z) the membership
interest of Duke/Hulfish in the Duke/Hulfish Subsidiaries.

(vii) No Litigation. To Seller’s knowledge, there is no active litigation or
proceeding filed, or threatened, against Seller, Duke/Hulfish, Duke/Princeton or
any Subsidiary in connection with Seller’s Newco Interest or Seller’s membership
interest in Duke/Hulfish by a private party or by any federal, state or
municipal department, commission, board, bureau or agency or other governmental
instrumentality.

(viii) No Option Rights. Except pursuant to the Duke/Hulfish Operating
Agreement, any operating agreement of Newco and this Agreement, Seller has not
given any option to purchase, right of first refusal to purchase or other right
to purchase Seller’s Newco Interest or any portion thereof.

(ix) Tax Matters. To Seller’s knowledge, all material federal, state and local
income, franchise, personal property, sales, use and all other tax and
information returns required to be filed in respect of Seller’s Newco Interest
have been prepared and filed by the dates when due. To Seller’s knowledge, all
amounts due and owing in respect of such returns have been paid. To Seller’s
knowledge, no governmental authority has undertaken any audit of any material
tax or information return filed by Seller concerning Seller’s Newco Interest.
Seller is not a “foreign person” as defined in Section 1445 (f)(3) of the
Internal Revenue Code of 1986, as amended.

(x) Conflicts. The execution, delivery and performance of this Agreement and
Seller’s closing deliveries as set forth in Article 10(b) do not conflict with
or result in the

 

14



--------------------------------------------------------------------------------

material breach of any terms, conditions or provisions of, or constitute a
default under, any bond, note, or other evidence of indebtedness, or any
contract, lease, or other agreement or instrument to which Seller is a party or
by which Seller is bound. The execution, delivery and performance of this
Agreement and Seller’s closing deliveries as set forth in Article 10(b) and the
incurrence of the obligations set forth herein and in such closing deliveries
will not violate the governing documents of Seller, Duke/Hulfish, Duke/Princeton
or any Subsidiary, or any law or regulation to which Seller, Duke/Hulfish,
Duke/Princeton or any Subsidiary is bound, nor result in the imposition of a
lien or encumbrance upon Seller, Duke/Hulfish, Duke/Princeton or any Subsidiary.

The foregoing representations and warranties of Seller in this Article 14(c)
shall be deemed remade by Seller effective as of the Closing Date, subject to
the provisions of Article 14(e).

(d) Survival. The representations and warranties of Seller in Article 14(c)
shall survive Closing.

(e) Seller’s Knowledge. As used herein, the phrase “Seller’s knowledge” or any
derivation thereof shall mean the actual knowledge of Nicholas C. Anthony,
Senior Vice President of Duke Realty Corporation and David Fronek, Vice
President of Duke Realty Corporation. It shall be a condition to each Closing
that the representations and warranties contained in Article 14(c) are true and
correct in all material respects at Closing. In the event that Seller or Buyer
obtains actual knowledge that any of said representations or warranties becomes
inaccurate between the Effective Date and the Closing Date, Seller or Buyer, as
applicable, shall immediately notify the other party in writing of such change
(a “Notice of Inaccuracy”). The Closing shall be automatically extended up to
thirty (30) days in order to allow Seller to cure such change if Seller elects,
by written notice delivered to Buyer within five (5) business days after
Seller’s receipt of a Notice of Inaccuracy. In the event Seller so cures such
change by the date of Closing (as the same may be extended pursuant to this
Article 14), this Agreement shall remain in full force and effect. If Seller
does not cure such change by the date of the Closing (as the same may be
extended pursuant to this Article 14), Buyer may either (a) terminate this
Agreement by written notice to Seller, in which case the Earnest Money shall be
returned to Buyer and the parties shall have no further rights or obligations,
except for those which expressly survive such termination, or (b) waive such
right to terminate by proceeding with the Closing pursuant to the remaining
terms and conditions of this Agreement without any reduction in the Purchase
Price. In the event Buyer elects option (b) in the preceding sentence, the
representations and warranties shall be deemed to be automatically amended to
reflect said change. In the event a Notice of Inaccuracy is given by Seller to
Buyer, the parties shall have the same rights and remedies as in the case of a
Notice of Inaccuracy given by Buyer to Seller.

ARTICLE 15. Disclaimer

Subject to the express representations of Seller in Article 14(c) or in the
documents delivered by Seller pursuant to Article 10(b), it is understood and
agreed that Seller is not making and has not at any time made any warranties or
representations of any kind or character, expressed or implied, with respect to
the Projects, including, but not limited to, any warranties or representations
as to habitability, merchantability, fitness for a particular purpose, title,
zoning, tax consequences, latent or patent physical or environmental condition,
utilities, operating history or projections, valuation, governmental approvals,
the compliance of the Projects with governmental laws, the truth, accuracy or
completeness of the documents or any other information provided by or on behalf
of Seller to Buyer, or any other matter or thing regarding the Projects. Subject
to the express representations of Seller in Article 14(c) or in the documents
delivered by Seller pursuant to Article 10(b), Buyer acknowledges and agrees
that upon the Closing, the Subsidiaries shall own the Projects “AS IS, WHERE IS,
WITH ALL FAULTS,” except to the extent otherwise expressly provided in this
Agreement. Subject to the express representations of

 

15



--------------------------------------------------------------------------------

Seller in Article 14(c) or in the documents delivered by Seller pursuant to
Article 10(b), Buyer has not relied and will not rely on, and Seller is not
liable for or bound by, any expressed or implied warranties, guaranties,
statements, representations or information pertaining to the Projects or
relating thereto made or furnished by Seller, or any real estate broker or agent
representing or purporting to represent Seller, to whomever made or given,
directly or indirectly, orally or in writing. Buyer represents to Seller that
Buyer has conducted, or will conduct prior to Closing, such investigations of
each Project, including but not limited to, the physical and environmental
conditions thereof, as Buyer deems necessary (subject to the limitations of
Article 4) to satisfy itself as to the condition of each Project and the
existence or nonexistence or curative action to be taken with respect to any
hazardous or toxic substances on or discharged from each Project, and will rely
solely upon same and not upon any information provided by or on behalf of Seller
or its agents or employees with respect thereto, other than such
representations, warranties and covenants of Seller as are expressly set forth
in this Agreement or in the documents delivered by Seller pursuant to Article
10(b). Subject to the express representations of Seller in Article 14(c) or in
the documents delivered by Seller pursuant to Article 10(b), upon each Closing,
Buyer shall assume the risk that adverse matters relating to each Project,
including but not limited to, construction defects and adverse physical and
environmental conditions, may not have been revealed by Buyer’s investigations.

ARTICLE 16. Limitation of Liability

Notwithstanding anything to the contrary contained herein, after Closing:
(a) the maximum aggregate liability of Seller, and the maximum aggregate amount
which may be awarded to and collected by Buyer (including, without limitation,
for any breach of any representation, warranty and/or covenant by Seller) under
this Agreement or any documents executed pursuant hereto or in connection
herewith, (collectively, the “Other Documents”), shall under no circumstances
whatsoever exceed Three Percent (3.0%) of the Purchase Price; and (b) no claim
by Buyer alleging a breach by Seller of any representation, warranty and/or
covenant of Seller contained herein or in any of the Other Documents may be
made, and Seller shall not be liable for any judgment in any action based upon
any such claim, unless and until such claim, either alone or together with any
other claims by Buyer alleging a breach by Seller of any such representation,
warranty and/or covenant is for an aggregate amount in excess of Twenty-Five
Thousand Dollars ($25,000.00) (the “Floor Amount”), in which event Seller’s
liability respecting any such claim or claims shall be for the entire amount
thereof, subject to the limitation set forth in clause (a) above. This provision
shall expressly survive Closing or the termination of this Agreement.
Notwithstanding anything in this Agreement to the contrary, the stated
limitation on liability of Seller as set forth in this Article 16 shall not
apply to the representations and warranties of Seller contained in Article
14(c)(vi).

ARTICLE 17. Broker

Each party represents hereby to the other that it dealt with no broker in the
consummation of this Agreement and each party indemnifies the other from any
claim arising from the failure of such representation by the indemnifying party.
This Article 17 shall expressly survive Closing.

ARTICLE 18. Recording

It is agreed hereby that this Agreement shall not be filed for recording with
any governmental body.

ARTICLE 19. Notices

Any notice or communication which may be or is required to be given pursuant to
the terms of this Agreement shall be in writing and shall be sent to the
respective party at the address set forth below,

 

16



--------------------------------------------------------------------------------

postage prepaid, by Certified Mail, Return Receipt Requested, or by a nationally
recognized overnight courier service that provides tracing and proof or receipt
of items mailed or by electronic mail or facsimile transmission with a hard copy
sent by mail, or to such other address as either party may designate by notice
similarly sent. The attorneys for the respective parties hereto have the
authority to send any notice that may be sent by any other party hereto. Notices
shall be effective upon receipt.

 

To Seller:

  

Duke Realty Corporation
600 E 96th Street, Suite 100
Indianapolis, IN 46240
Attn: Nick Anthony

Telecopy: (317) 808-6794
Email: nick.anthony@dukerealty.com

With a copy to:

   Duke Realty Corporation
3715 Davinci Court, Suite 300
Peachtree Corners, GA 30092
Attn: Ann Banta Kustoff, Esq.
Telecopy: (770) 638-8684
Email: ann.kustoff@dukerealty.com

To Buyer:

   CSP Operating Partnership, LP
c/o Chambers Street Properties
47 Hulfish Street, Suite 210
Princeton, New Jersey 08542
Attn: Jack A. Cuneo
Telecopy: (609) 683-8684
Email: jack.cuneo@cspreit.com

With a copy to:

   CSP Operating Partnership, LP
c/o Chambers Street Properties
47 Hulfish Street, Suite 210
Princeton, New Jersey 08542
Attn: Hugh O’Beirne, Esq.
Telecopy: (609) 683-8684
Email: hugh.obeirne@cspreit.com

With an additional copy to

   K&L Gates LLP
599 Lexington Avenue
New York, New York 10022-6030
Attn: Jeffrey H. Weitzman, Esq.
Telecopy: (212) 536-3901
Email: jeffrey.weitzman@klgates.com

ARTICLE 20. Captions; Exhibits

The captions in this Agreement are inserted only for the purpose of convenient
reference and in no way define, limit or prescribe the scope or intent of this
Agreement or any part hereof. All Exhibits attached to this Agreement are made a
part hereof and incorporated herein.

 

17



--------------------------------------------------------------------------------

ARTICLE 21. Successors and Assigns

Subject to the restrictions in Article 25 below, this Agreement shall be binding
upon the parties hereto and their respective successors and assigns.

ARTICLE 22. Governing Law

The laws of Delaware shall govern the validity, construction, enforcement and
interpretation of this Agreement.

ARTICLE 23. Multiple Counterparts

This Agreement may be executed in any number of identical counterparts. If so
executed, each of such counterparts shall constitute this Agreement. In proving
this Agreement, it shall not be necessary to produce or account for more than
one such counterpart. Facsimile signatures shall be deemed to have the same full
force and effect as original signatures.

ARTICLE 24. Confidentiality

Buyer and Seller may make any announcements to the general public regarding the
proposed transaction. Notwithstanding the foregoing, Buyer and Seller agree to
cooperate on a joint press release, to be released promptly after Closing.

ARTICLE 25. Prohibition Against Assignment

Except as hereinafter set forth, Buyer’s rights and obligations hereunder shall
not be assignable without the prior written consent of Seller in Seller’s sole
discretion. Buyer shall have the right, upon written notice to Seller, but
without Seller’s consent, to assign its rights under this Agreement to an entity
owned or controlled, directly or indirectly, by Buyer; provided, that Buyer
shall in no event be released from any of its obligations or liabilities
hereunder in connection with any assignment, and any assignment shall benefit
and be binding upon the parties hereto and their respective successors and
assigns.

ARTICLE 26. Financial Accounting Statement

Seller agrees to cooperate with Buyer after the Closing in connection with the
preparation and delivery of an audit letter and credit statements required under
FAS 141, including making Seller’s books and records relating to the Projects
available to Buyer for inspection, copying and audit by Buyer’s representatives
at Buyer’s expense. The provisions of this Article shall survive Closing.

ARTICLE 27. Waiver of Jury Trial

EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY EITHER PARTY IN CONNECTION WITH ANY MATTER WHATSOEVER ARISING OUT OF
OR IN ANY WAY CONNECTED WITH THIS AGREEMENT.

ARTICLE 28. Radon Gas Notice

PURSUANT TO FLORIDA STATUTES SECTION 404.056(8), SELLER HEREBY MAKES, AND BUYER
HEREBY ACKNOWLEDGES, THE FOLLOWING NOTIFICATION:

 

18



--------------------------------------------------------------------------------

RADON GAS: RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS THAT, WHEN IT HAS
ACCUMULATED IN A BUILDING IN SUFFICIENT QUANTITIES, MAY PRESENT HEALTH RISKS TO
PERSONS WHO ARE EXPOSED TO IT OVER TIME. LEVELS OF RADON THAT EXCEED FEDERAL AND
STATE GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN FLORIDA. ADDITIONAL INFORMATION
REGARDING RADON AND RADON TESTING MAY BE OBTAINED FROM YOUR COUNTY PUBLIC HEALTH
UNIT.

[Signatures begin on following page]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as an
instrument as of the day and date first written above.

 

SELLER:

   

DUKE REALTY LIMITED PARTNERSHIP,

an Indiana limited partnership

By:  

Duke Realty Corporation, an Indiana

corporation, its general partner

  By: /s/ Angela Hsu                       Name:  Angela Hsu                    
  Title:   Vice President                 

BUYER:

   

CSP OPERATING PARTNERSHIP, LP,

a Delaware limited partnership

By:

 

Chambers Street Properties,

a Maryland real estate investment trust,

its general partner

  By: /s/ Philip L. Kianka                       Name:  Philip L.
Kianka                       Title:  Executive Vice President       

 

20